Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.    Preliminary amendment filed 11/5/20 is acknowledged. Claims 1-3, 7-16 & 19-25 are present and under consideration in this application.
2.    Restriction is required under 35 U.S.C. 121 and 372.
3.    This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
4.    In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
5.	Group 1, claim(s) 1-3, 7-9 & 12-16, drawn to a promoter comprising the nucleotide sequence of SEQ ID NO: 1 or SEQ ID NO: 2 vector and host microorganism, classified in class 435, subclass 252.3 [CPC classification (C12N 15/75)].
Group 2, claim(s) 10 & 19, drawn to a method for producing an organic acid, the method comprising steps of: (a) producing the organic acid by culturing the recombinant microorganism having the recombinant vector of claim 5 introduced therein; and (b) collecting the produced organic acid, classified in class 435, subclass 134 [CPC classification (C12P 7/62)].
Note: Claim 5 is canceled.
Group 3, claim(s) 11 & 20-25, drawn to a recombinant strain having reduced ethanol productivity in which g4423 gene is deleted or attenuated in an acid-resistant yeast YBC strain (KCTC13508BP) and related method, classified in class 435, subclass 252.1 [CPC classification (C12N15/03)].
	Note:  g4423 gene is undescribed, and no structure is apparent. Also appears to be Applicant’s designated gene with no assigned function. 
6.    The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:
7.    Groups 1-3 do not share the special technical feature which appear to be a promoter in group 1, or a recombinant strain of group 3 having reduced ethanol productivity in which g4423 gene is not searchable and no structure is apparent. Further, Group 2, is drawn to a method for producing an organic acid, the method comprising steps of: (a) producing the organic acid by culturing the recombinant microorganism having the recombinant vector of claim 5 introduced therein; wherein claim 5 is canceled and remains vague. 
Because the above lack of common concepts, they are also not inventive. 
As the common technical feature was vague & unknown in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups, as explained above. The inventions lack unity with one another. Therefore, Groups 1-3 lack unity of invention under PCT Rule 13 because they do not share a same or corresponding special technical feature
8.    Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
9.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
10.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
11.    The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

13.    Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
14.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17O).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940